DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. filed on November 27, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire captured image data from an image- capturing unit…”(in claim 1); “a storage unit configured to store therein the captured image data”(in claim 1); “an 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See Figures 4 and 5, paragraph [0025] of the current application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an Information Disclosure Statement submitted by the applicant on 11/27/2019 Nakasho et al. (Pub. No. US 2016/0001704 A1). 

Regarding claim 1, Nakasho discloses a periphery monitoring device comprising: an acquisition unit configured to acquire captured image data from an image-capturing unit that captures a region including a road surface in a traveling direction of a vehicle and a region above the road surface (¶¶0007, 0048: As illustrated in FIG. 5, the imaging unit 16a images a road surface in a forward direction of the vehicle 1 and an area extending upward (the opposite direction to the gravity direction) from the road surface and including at least the horizon); a storage unit configured to store therein the captured image data (abstract, ¶0007: a memory unit that stores therein captured image data output from an imaging unit imaging an area including a road surface in a forward direction of a vehicle and an area extending upward from the road surface); and an image processing unit configured to  (Figs. 3 and 4, element 14) display, in a case of displaying a peripheral image in the traveling direction of the vehicle on a display unit, a first region including a road surface on a under-floor portion of the vehicle or a road surface on a vicinity of the under-floor portion by using a corresponding image in past captured image data stored in the storage unit (Figs. 8 and 9, 901, abstract, ¶0007, to a display device, captured image data having been previously imaged by the imaging unit and including a road surface corresponding to a position of the current vehicle in the imaged road surface, from among the captured image data stored in the memory unit), and display a second region including the region above the road surface by using a corresponding image in current captured image data acquired by the acquisition unit (¶0076: In the example illustrated in FIG. 9, the captured image data 802 displaying the peripheral area of the right front wheel 3F, the captured image data 803 displaying the peripheral area of the left front wheel 3F).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 

Imamura (US 2009/0122140 A1) describes an obstacle detecting unit detects whether an obstacle exists in an area surrounding a vehicle in the direction a camera installed on the vehicle is pointed.

Murakami (US 2012/0293660 A1) describes a synthetic image generator generates a synthetic image showing a periphery of the vehicle, based on the representative image and the other camera images the luminance of at least one of which has been adjusted by the first adjuster. The image provider outputs, to a display device installed in the vehicle, information corresponding to the synthetic image.


Kiyo (US 2014/0055487) describes an image composer projects data of the plurality of shot images onto a virtual projection surface corresponding to the periphery of the vehicle, and generates a composite image showing the periphery of the vehicle viewed from a virtual viewpoint, using the data projected onto the virtual projection surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488